PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/744,583
Filing Date: 16 Jan 2020
Appellant(s): United Technologies Corporation



__________________
JESSICA FLEETHAM
For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed 9 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 8 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi JP 48-099046. Hitachi teaches nickel-based superalloy (“base alloy”; paragraph 3 at page 4 of translation) that is coated with corrosion-resistant coating of Cr/Al alloy having an aluminum diffusion zone between the coating and the base. See Hitachi (entire document including Figures 1-4). For example, Figure 4 shows coating having ca. 38 wt. % Cr region at the surface. In Figure 4, a second region exists at depth of ca. 42-45 microns or at ca. 60 to 75 microns where, for each, Cr amount is less than approximately 10 wt. % and where at further depths than these respective second regions is aluminum diffusion zone. With respect to identifying the second region as being at depths from ca. 42 to 45 microns, the first region is the region of the coating from the surface to the depth of ca. 42 to 45 microns. While the region at depths of ca. 42 to 45 microns is not shown as having Cr amount of less than 10 wt. %, it is pointed out that the claim only requires less than approximately 10 wt. %, which is satisfied by a coating having ca. 11 or 12 wt. % as depicted in Hitachi. The diffusion zone would be the region from ca. 45 microns and deeper. This order of layers meets the sandwiching requirement. Also, note that "10" could be an amount as much as less than 15 using rounding and significant figures principles. With respect to identifying the second region as being at depths from ca. 60 to 75 microns, the first region would span from the surface to ca. 60 microns, and the diffusion zone would span from ca. 75 microns and deeper, which ordering meets the sandwiching requirement. With both identifications, it is noted that the Cr amount in first region would be expected to be in the claimed range, even though in parts of the region it is less than 20 wt. %, because the overall amount of Cr in the region is evidently 20 wt. % or more, or, if not, including because "approximately 20" encompasses amounts less than 20. Rounding and significant figures principles also apply to "20" since it could be as little as 15. Regarding Claim 2, in Figure 4, there is a region that extends to a depth to ca. 42-45 micron depth, which is in the claimed range OR there is a region that extends to a depth of 60 microns, which is in the claimed range. In either case, the first region would be expected to have average concentration in excess of 20 wt. % since in nearly 2/3 of the range (from the surface to 42-45 or to 60-75 microns) the amount is far in excess of 20 wt. % and since the minimum in the range for 1/3 of the range (from 40 to 60 micron depth) is above 12 wt. %. Regarding Claim 3, the second region, where it is from 60-75 microns, has a thickness of 15 microns. Regarding Claim 9, the depth of coating with Cr is ca. 40 (i.e., 42-45) microns and coating has thickness of ca. 90 microns in Figure 4, which leads to ratio of 40/90 or 44 %, which is in claimed range. Regarding Claim 10, the peak at slightly more than ca. 75 microns depth in Figure 4 of Al can be associated with claimed “portion adjacent,” where the second region is at slightly lesser depths from 60-75 microns; the Al amount at the first and second region is thus less than at the peak. As well, for the second region at 42-45 microns, the Al in the adjacent portion at greater depths has higher concentration meeting the portion requirement since Al amounts in parts of first and second region have lesser amounts of Al than in this adjacent portion. Regarding Claim 11, the Al concentration decreases with distance to the base as seen, for example, in Figure 4 at depth of 80 to 90 microns.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hitachi JP 48-099046. Hitachi is relied upon as set forth above in the section 102 rejection over Hitachi. Hitachi may not expressly address “substantially free of alpha Cr.” The coating has substantially other ingredients (e.g., on the order of 70 to 80 wt. %), and so it is substantially free of alpha Cr even if it has some measurable alpha Cr. As, well, the coating has some portions with minimal levels of Cr, as opposed to the richer areas. Those portions would further be expected to be free of alpha Cr and would also be less likely to have any alpha Cr since there is so little Cr that could even be present. Applicant may attribute being substantially free of alpha Cr to claimed level of Cr in coating formed by heating and diffusion, which levels are used in Hitachi. See Specification (paragraphs 7, 11, and 12). Thus, the coatings of Hitachi would be expected to be the same as or substantially the same as those encompassed by the claims since they are also formed by heating and diffusion and have comparable amounts of Cr, including at lower levels claimed. Applicant has provided no evidence that alpha Cr can be achieved in coating comparable to Hitachi’s and has provided no evidence that alpha Cr is obtained by heating and diffusion in coatings otherwise meeting claimed limitations.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi JP 48-099046 in view of Box USPA 2007/0264126. Hitachi is relied upon as set forth above in the section 102 rejection over Hitachi. Hitachi may not exemplify turbine blade article, but teaches that coatings and substrate combinations are useful for these turbine applications (paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing to fabricate substrate/coating combination suggested by Hitachi as gas turbine since Hitachi teaches that the teachings are useful for these applications. Box teaches coating gas turbine blade substrate with protective coating (paragraphs 22 and 25) as type of gas turbine component in need of corrosion protection. It would have been obvious to one of ordinary skill in the art at the time of filing to protect blade in Hitachi since Hitachi teaches coating turbine components and since Box teaches blade is type of turbine component needing protection. Regarding Claim 6, Box teaches blade has inner and external surfaces. It would have been obvious to one of ordinary skill in the art at the time of filing to protect external surfaces since Box teaches blade has both types and since Hitachi teaches concern with protecting gas exposed regions (paragraph 2; and page 3 of translation), which include external surfaces. Box depicts turbine blades having external and internal surfaces (Figure 1).


EXAMINER’S COMMENT
A PTO-892 is attached. It cites a translation of Hitachi JP 48-099046, the prior art reference over which rejections being appealed are based. It also cites ASTM Designation E29-13, “Standard Practice for Using Significant Digits in Test Data to Determine Conformance with Specifications,” which discusses interpretation of significant digits.


(2) Response to Argument
Appellant arguments are addressed in the order presented.
Appellant argues that Examiner has reversed interpretation of Hitachi between Final Rejection and Advisory Action. The position taken in the Final Rejection included, “In Figure 4, the second region exists at depth of ca. 42-45 microns or at ca. 60 to 75 microns where Cr amount is less than approximately 10 wt. % and where at further depths is aluminum diffusion zone,” which is consistent with the Advisory Action position. Under Alternative 1, the first region spans from the surface to a depth of 42-45 microns, in the case that the second region is taken to be 42-45 microns, and the aluminum diffusion zone, in the case that the second region is taken to be 42-45 microns, is at further depths to 45 microns. Under Alternative 2, the first region spans from the surface to a depth of 60 microns, in the case that the second region is taken to be 60-75 microns, and the aluminum diffusion zone, in the case that the second region is taken to be 60-75 microns, is at further depths to 75 microns. It is noted that each of these “aluminum diffusion zones,” is reasonably considered a diffusion zone since there is gradient of Al composition in each such identified “aluminum diffusion zone.”
Appellant argues that Examiner has failed to establish claimed Cr content (i.e., from approximately 20-40 wt. %) with respect to the above-mentioned first regions under the two alternatives. Presented below is an annotated Figure 4 of Hitachi:


    PNG
    media_image2.png
    351
    273
    media_image2.png
    Greyscale


Shown in Figure 4 are the amounts of Cr and Al in weight percentages in one of Hitachi’s coatings. See Hitachi (Hiraga) (formal translation cited in this communication) (page 20). Hitachi writes that the amount of Cr in the surface portion is 38 wt. %, which is consistent with what is shown in Figure 4. Id. (page 10). For the purpose approximating the Cr content in the “first region” under Alternative 1, the fraction of Cr would be expected to be more than 38*(20/45)+28*(20/45)+10*(5/45)=31.5 wt. % (calculated by weighting the Cr content in a first 20 micron interval (from the surface), second 20 micron interval, and last 5 micron interval. Note that this approximation may be a lower estimate since much of the coating in the second interval has amount of Cr in excess of 28 wt. % and much of the coating in the last 5-micron interval has amount of Cr in excess of 10 wt. %.  For the purpose approximating the Cr content in the “first region” under Alternative 2, the fraction of Cr would be expected to be more than 38*(20/60)+28*(20/60)+10*(20/60)=25.3 wt. % (calculated by weighting the Cr content in a first 20 micron interval (from the surface), second 20 micron interval, and last 20 micron interval. Note that this approximation may be a lower estimate since much of the coating in the second interval has amount of Cr in excess of 28 wt. % and much of the coating in the last 20-micron interval has amount of Cr in excess of 10 wt. %.  Both alternative lead to Cr content far above claimed minimum and there is no region having 40 wt. % Cr, and so the amounts are in the claimed range for the first region. Thus, appellant’s characterizations of Hitachi as failing to teach this feature are not persuasive. It is noted that appellant’s reference to portions of the “first region” as having less than 20 wt. % Cr is not germane to whether the “first region” meets the claimed amounts of Cr since there is no expressed requirement that precludes such portions and because appellant specifically addressed this issue in a Response filed on 21 October 2021 (page 4) (explaining that claimed amounts are “as a whole”).
With respect to the Alternative 1 interpretation, appellant argues that, with respect to what would be the second region, the minimum amount of Cr exceeds 10 wt. % in Hitachi’s Figure 4, whereas the claim requires “less than approximately 10% chromium by weight”. The rejection recognizes that Hitachi teaches ca. 11 to 12 wt. % Cr based on reading the Figure and the placement of the 10 % marker. Appellant appears to argue that such a reading is unreasonable, perhaps because there are no data points. However, it is unclear how appellant knows that the profile was not developed by data points or whether appellant has reasons to doubt that it was developed by data points, and, whether based on data points or not, appellant has offered no evidence that the depicted concentration profile does not depict the actual concentration profile of the example. Appellant refers to Titanium Metals in manner that also cannot be followed. Appellant’s claims significantly refer to “approximately 10%”. Notwithstanding any dispute about what Hitachi’s amount is, since it is more than 10 %, appellant also appears to argue that it fails to meet the claimed requirement of “less than approximately 10 % chromium by weight” if the amount is 11 or 12 wt. %. The number “10” may or may not have one or two significant figures and appellant has failed to explain that it must have two. See ASTM Designation E29-13, “Standard Practice for Using Significant Digits in Test Data to Determine Conformance with Specifications,” (Section 3.1.4.2). Thus, if it has only one, the number “10” could range from 5 to 15. Secondly, whether there is one or two significant digits, this difference between 10 % and 11 % or 12 % is a minor difference, and there is no basis in the Specification for considering “approximately” to necessarily being interpreted narrowly and thus “approximately 10” could encompass 12.5% or 13 % or perhaps more. Thus, where Hitachi teaches as much as 12 wt. %, this may reasonably be considered “less than approximately 10 %,” which could be as much as 13 % or more, when this claim feature is reasonably broadly interpreted. Furthermore, with respect to Alternative 2, not addressed by appellant’s traversal, the amount of Cr is depicted as below the 10 % marker in Figure 4, squarely in the claimed range of less than approximately 10 %. Appellant’s argument with respect to the second region feature under both alternatives is therefore not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.